Name: Commission Regulation (EC) No 1933/1999 of 9 September 1999 opening a tariff quota for the import of certain goods originating in Iceland resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade;  European construction;  agri-foodstuffs
 Date Published: nan

 EN Official Journal of the European Communities 10. 9. 1999L 240/14 COMMISSION REGULATION (EC) No 1933/1999 of 9 September 1999 opening a tariff quota for the import of certain goods originating in Iceland resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as last amended by Regulation (EC) No 2491/98 (2), in particular Article 7(2) thereof, Having regard to Council Decision 1999/492/EC of 21 June 1999 on the conclusion of an Agreement in the form of an exchange of letters between the European Community, of the one part, and the Republic of Iceland, of the other part, concerning Protocol No 2 to the Agreement between the Euro- pean Economic Community and the Republic of Iceland (3) in particular Article 2 thereof, (1) Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementa- tion of Council Regulation (EEC) No 2913/92 estab- lishing the Community Customs Code (4), as last amended by Regulation (EC) No 1662/1999 (5), consol- idated the arrangements for managing the tariff quotas to be used in chronological order of the dates of accept- ance of the declarations for release of free circulation; (2) Whereas it is necessary to open, for 1999, the quota provided for in paragraph 3 of point III of the Agree- ment in the form of an exchange of letters between the European Community, of the one part, and the Republic of Iceland, of the other part, concerning Protocol No 2 to the Agreement between the European Economic Community and the Republic of Iceland; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 From 1 August to 31 December 1999, the goods from Iceland which are listed in the Annex to this Regulation shall be subject to the duties recorded in that Annex within the limits of the annual quota indicated therein. Article 2 The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. It shall be applicable from 1 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 318, 20.12.1993, p. 18. (2) OJ L 309, 19.11.1998, p. 28. (3) OJ L 192, 24.7.1999, p. 47. (4) OJ L 253, 11.10.1993, p. 1. (5) OJ L 197, 29.7.1999, p. 25. EN Official Journal of the European Communities10. 9. 1999 L 240/15 Order No CN code Description Quota Rate of dutyapplicable ANNEX 09.0799 1704 90 10 Sugar confectionery (including white 1704 90 30 chocolate), not containing cocoa, 1704 90 51 falling within CN code 1704 90 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 32 10 Chocolate and other food preparations 1806 32 90 containing cocoa falling within CN 1806 90 11 codes 1806 32 and 1806 90 1806 90 19 1806 90 31 300 tonnes 1806 90 39 50 % of the rate of duty for third countries (1) with a maximum of EUR 35,15/100 kg 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1905 30 11 Sweet biscuits, waffles and wafers 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 (1) Rate of duty for third countries: Rate consisting of the ad valorem duty plus, where appropriate, the agricultural element, limited to the maximum rate where provided for in the CCT.